Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 1 of 11 Page ID #:868



    1    Kelli D. Burritt, Esq. SBN 192397
         kelli@wmlawyers.com
    2
         WINER, BURRITT & TILLIS LLP
    3    21700 Oxnard, Suite 2070
         Woodland Hills, California 91367
    4
         Telephone: (818) 697-6201
    5    Fax: (877) 641-0824
    6
       Brian P. Sanford, Esq., Pro Hac Vice, Tex. SBN 17630700
     7 bsanford@sanfordfirm.com
       David B. Norris, Esq., Pro Hac Vice, Tex. SBN 24060934
     8
       dnorris@sanfordfirm.com
     9 THE SANFORD FIRM
       1910 Pacific Avenue, Suite 15400
    10
       Dallas, Texas 75201
    11 Tel (214) 717-6653
       Fax (214) 919-0113
    12
    13 Attorneys for Plaintiffs/Relators
    14
                             UNITED STATES DISTRICT COURT
    15
                           CENTRAL DISTRICT OF CALIFORNIA
    16
    17                               WESTERN DIVISION
    18
         ____________________________________
    19                                           )
              United States of America and the   ) Case No. CV16-03767 PSG
    20
              State of California ex rel,        )                (FFMx)
    21        Regie Salgado and                  )
              Melinda Zambrano,                  ) RESPONSE TO MOTION
    22
                                                 ) TO DISMISS
    23                      Plaintiffs/Relators,  )
                                                 ) Pursuant to 31 U.S.C. § 3729
    24
              v.                                 ) et seq., the California False
    25                                           ) Claims Act, Cal. Gov’t code
              TruConnect, Matthew Johnson,       ) § 12650 et seq., and the Common
    26
              and Nathan Johnson,                ) Law of California
    27                                           )
                           Defendants.           ) JURY TRIAL DEMANDED
    28
         ___________________________________ )

         RESPONSE TO MOTION TO DISMISS                     CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 2 of 11 Page ID #:869



    1                                    Procedural History
    2
    3          On May 31, 2016, qui tam relators Regie Salgado and Melinda Zambrano
    4    (collectively, “Relators”), by and through their attorneys, individually and on
    5    behalf of the United States of America and the state of California filed an original
    6    complaint under seal against TruConnect, Matthew Johnson, and Nathan Johnson
    7    to recover damages, penalties, and attorneys’ fees for multiple violations of the
    8    federal False Claims Act, 31 U.S.C §§ 3729 et seq. and § 3730(h), the California
    9    False Claims Act, Cal. Gov't Code § 12651 and § 12653, and wrongful discharge
    10 in violation of California public policy. (Dkt. No. 1).
    11         On June 29, 2016, relators filed a First Amended Complaint under seal
    12 virtually identical to the Original Complaint. (Dkt. No. 38). On October 8, 2019,
    13 the United States filed a notice of election to decline to intervene in the case,
    14 reserving its right to intervene at a later date.(Dkt. No. 54). On May 19, 2020, the
    15 State of California declined to intervene while also reserving the right to intervene
    16 at a later date. (Dkt. No. 54).
    17         On June 25, 2020, relators filed a Second Amended Complaint before
    18 serving the defendants for the first time. (Dkt. No. 60). The Second Amended
    19 Complaint is virtually identical to the original complaint with the exception of
    20 change in counsel.
    21      Defendants appeared in the action and filed a motion to dismiss to the

    22 Second Amended Complaint. (Dkt. No. 65).
    23                        Argument and Authorities

    24      A. The Standard for Motion to Dismiss.

    25         A plaintiff’s pleading is to provide “a short and plain statement of the claim

    26 showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “[T]he
    27 pleading standard Rule 8 announces does not require ‘detailed factual allegations,’
    28 but it demands more than an unadorned, the-defendant-unlawfully-harmed-me
                                                 -2-
         RESPONSE TO MOTION TO DISMISS                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 3 of 11 Page ID #:870



    1    accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
    2    Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must plead “enough facts to state
    3    a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
    4    544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
    5    content that allows the court to draw the reasonable inference that the defendant is
    6    liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)
    7    (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a
    8    ‘probability requirement,’ but it asks for more than a sheer possibility that a
    9    defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).
    10         In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded
    11 facts in the complaint as true and view them in the light most favorable to the
    12 plaintiff. Sonnier v. State Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir.
    13 2007). The Court is not bound to accept legal conclusions as true, and only a
    14 complaint that states a plausible claim for relief survives a motion to dismiss.
    15 Iqbal, 556 U.S., at 678–79. The Court assumes the veracity of well-pleaded
    16 allegations and then determines whether they plausibly give rise to an entitlement
    17 to relief. Id.
    18         Legal conclusions can provide “the framework” of a complaint, but must be
    19 supported by factual allegations. Iqbal, 556 U.S., at 679. The task is to “suggest
    20 that the claim has at least a plausible chance of success.” In re Century Aluminum
    21 Co. Sec. Litig., 729 F.3d 1104, 1107 (9th Cir. 2013). “The level of factual
    22 specificity needed to satisfy this pleading requirement will vary depending on the
    23 context.” Id.
    24         Rule 9(b) requires a party alleging fraud to “state with particularity the
    25 circumstances constituting fraud.” Fed. R. Civ. P. 9(b). To plead fraud with
    26 particularity, the pleader must state the time, place, and specific content of the false
    27 representations. See Odom v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007).
    28
                                                  -3-
         RESPONSE TO MOTION TO DISMISS                             CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 4 of 11 Page ID #:871



    1    The allegations “must set forth more than neutral facts necessary to identify the
    2    transaction. The plaintiff must set forth what is false or misleading about the
    3    statement, and why it is false.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
    4    1106 (9th Cir. 2003) (internal quotation marks omitted). In essence, the defendant
    5    must be able to prepare an adequate answer to the allegations of fraud. United
    6    States ex rel. Tutanes-Luster v. Broker Sols., Inc., CV191630PSGJPRX, 2019 WL
    7    6972689, at *7 (C.D. Cal. July 8, 2019).
    8          To satisfy the “the who, what, when, where, and how” of the misconduct
    9    charged, a relator can “identify representative examples of false claims” or,
    10 alternatively, allege “particular details of a scheme to submit false claims paired
    11 with reliable indicia that lead to a strong inference that claims were actually
    12 submitted.” Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998-
    13 99 (9th Cir. 2010).
    14      B. The complaint alleges facts specific enough to allow a defense.
    15         The Second Amended Complaint (SAC) alleges detailed facts, statutes, and
    16 regulations in 176 numbered paragraphs. (Dkt. No. 60). Although the complaint
    17 provides much more detail, the essence of the claims can be described in the who,
    18 what, when, where, and how of the misconduct charged.
    19         1.     The Who.
    20         The complaint alleges that TruConnect is a Lifeline Provider of mobile
    21 wireless services in a program which State and Federal government programs
    22 subsidize cellular service for low income families. (SAC ¶¶23, 26). Matthew
    23 Johnson and Nathan Johnson are brothers and joint CEOs of TruConnect and
    24 exercise comprehensive control over the company, including its billing practices.
    25 (SAC ¶28)
    26
    27
    28
                                                  -4-
         RESPONSE TO MOTION TO DISMISS                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 5 of 11 Page ID #:872



    1          2.     The What.
    2          The complaint alleges that under the direction of Matthew Johnson and
    3    Nathan Johnson from their Los Angeles office, TruConnect has and continues to
    4    falsely bill the government for phones not in use and falsely represents that it
    5    complies with the Lifeline regulations set out by the FCC. (SAC ¶30). Under the
    6    regulations, TruConnect cannot seek reimbursement for service to a prospective
    7    subscriber for another subscriber at the same residential address. (SAC ¶40).
    8    Additionally, for TruConnect to be reimbursed by the government, a phone must
    9    be used by a subscriber. (SAC ¶42). Usage depends on sufficient activity during a
    10 60-day period. (SAC ¶43). The complaint alleges TruConnect falsely submitted
    11 bills and certified compliance with all Lifeline program rules. (SAC ¶10, 12, 13).
    12         3.     The Where.
    13         TruConnect is headquartered in California and made the false claims under
    14 the Lifeline program in California. (SAC ¶24, 51).
    15         4.     The When.
    16         The fraud was discovered in 2015. (SAC ¶20, 21 ). The fraudulent billing
    17 occurred over a year period prior to the discovery and is alleged to be continuing.
    18 (SAC ¶30, 54, 82). The 38 days of data supports the fraud, however, the actual
    19 knowledge of the fraud from examination while relators were employed with
    20 TruConnect is of data showing fraud over a year. (SAC ¶82).
    21         5.     The How.
    22         TruConnect hired “street teams” to hand out mobile phones outside places
    23 such as Unemployment Insurance offices and Social Security offices. (SAC ¶63).
    24 The street teams do not follow Lifeline certification regulations verifying facts
    25 such as residence address, number of people in a household, or income. (SAC ¶66).
    26 TruConnect does not turn off unused phones as required by FCC guidelines and
    27 allows robo-calls and text messages to be pumped to the phones to show fraudulent
    28
                                                  -5-
         RESPONSE TO MOTION TO DISMISS                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 6 of 11 Page ID #:873



    1    usage. (SAC ¶70). Salgado, a relator, investigated some of the phones for
    2    fraudulent usage, as well as data of 60,000 Lifeline subscribers of TruConnect.
    3    (SAC ¶82). Analyzing over a year’s worth of data, Salgado found and confirmed
    4    billing for fraudulent usage by TruConnect. (SAC ¶82-92, 105-06).
    5          Identifying the use of “street teams,” robo-calls, text messages, and
    6    manufactured or unsubstantiated usage are actual examples of specific facts that
    7    provide details to the underlying claims of fraud. Further factual support is given
    8    by the analysis of over a year of data, with facts showing billing fraud confirmed
    9    by an officer of TruConnect. These facts are sufficient to place Defendants on
    10 notice of the claims.
    11      C. The complaint alleges the knowing presentation of false claims.
    12         Relators specifically allege that the Defendants knowingly submitted
    13 numerous fraudulent usage minutes in billing the government to collect false
    14 payment for defunct phones. (SAC ¶13, 110, 118, 122, 126, 131, 139, 143, and
    15 147). Although relators do not attach any specific invoice, they have knowledge of
    16 the billing practices and fraud by Defendants as former employees, from
    17 investigations while employed by TruConnect, and from admissions of officers of
    18 TruConnect. (SAC ¶5, 11, 22, 90, 150, 106, 152). Defendants do not present any
    19 direct evidence that any government entity had knowledge of the claims. Indeed, as
    20 shown by recent data requests, the California Public Utility Commission continues
    21 to be interested in relators’ fraud claim although it declines to intervene at this
    22 time. (Ex. A). The data requests are further evidence that a finding has not been
    23 made exonerating Defendants of any fraud.
    24      D. The complaint alleges false statements or record that was material.
    25         Relators specifically allege that complying with the applicable regulations is
    26 material to payment by the government and that claims for payment are materially
    27 false when information submitted on government forms has been fraudulently
    28
                                                 -6-
         RESPONSE TO MOTION TO DISMISS                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 7 of 11 Page ID #:874



    1    obtained or does not abide by Lifeline regulations. (SAC ¶93). Relators allege that
    2    Defendants violated material conditions of payment to the Lifeline program and
    3    that claims submitted by TruConnect are material to the government’s decision on
    4    whether, and how much, to reimburse TruConnect. (SAC ¶113, 119). Relators
    5    allege that a statement material to a false or fraudulent claim violated the False
    6    Claims Act and California Government Code with usage reports material to
    7    Defendants’ false claims. (SAC ¶122, 127, 134, 140, and 143).
    8       E. Defendants do not have conclusive evidence of public disclosure.
    9          Section 3730(e)(4)(A) provides that a court shall dismiss an action, unless
    10 opposed by the Government, if substantially the same allegations or transactions as
    11 alleged in the action were publicly disclosed, such as in a civil or administrative
    12 hearing, or government audit or investigation. 31 U.S.C. § 3730(e)(4)(A).
    13 Defendants do not provide any direct evidence of public disclosure of the claims
    14 involving the same allegations or transaction as alleged in relators’ complaint.
    15 Defendants do not provide any evidence of any public disclosure of any elements
    16 of any fraud.
    17         The cases cited by Defendants are distinguishable. In U.S. ex rel. Fine v
    18 Chevron, U.S.A., Inc., a former employee of the Office of the Inspector General at
    19 the U.S. Department of Energy, brought multiple qui tam actions that this
    20 department refused to pursue while he was employed. U.S. ex rel. Fine v. Chevron,
    21 U.S.A., Inc., 72 F.3d 740, 741 (9th Cir. 1995). The former government employee
    22 conceded that he could not maintain the actions if he did not qualify as an “original
    23 source.” Id. The Ninth Circuit clearly established that the former employee did not
    24 have “independent knowledge” of the information outside of this role as a
    25 government official. Id. at 743. Neither Zambrano nor Salgado were government
    26 employees. They worked for a private company and are “whistleblowing
    27 insider[s]” that the Ninth Circuit opined are the paradigm qui tam plaintiffs. Id. at
    28
                                                  -7-
         RESPONSE TO MOTION TO DISMISS                             CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 8 of 11 Page ID #:875



    1    742. The court also emphasizes that legislative history of the False Claims Act is to
    2    encourage more private enforcement of suit. Id.
    3          The decision in U.S. ex rel. Rosales v. San Francisco Hous. Auth., is another
    4    case regarding the qualifications of an “original source,” which is not an issue in
    5    relators’ case. U.S. ex rel. Rosales v. San Francisco Hous. Auth., 173 F. Supp. 2d
    6    987, 994 (N.D. Cal. 2001).
    7          The Court in Seal 1 .v. Seal 2 found that disclosure of information to one
    8    member of the public does not qualify as “public disclosure” to a member of the
    9    public “who independently comes upon information already possessed by the
    10 government…and then files an FCA action based on the information independently
    11 obtained.” Seal 1 v. Seal 2, 255 F.3d 1154, 1162 (9th Cir. 2001). Relators were
    12 unaware of any alleged investigation by the FCC.
    13         The FCA's public disclosure bar is triggered only if three conditions are met:
    14 (1) the disclosure occurred through one of the channels specified in the statute, (2)
    15 the disclosure was “public,” and (3) the lawsuit is “based upon” the allegations or
    16 transactions publicly disclosed. United States ex rel. Solis v. Millennium Pharms.,
    17 Inc., 885 F.3d 623, 626 (9th Cir. 2018). The public disclosure bar is an affirmative
    18 defense. Prather v. AT&T, Inc., 847 F.3d 1097, 1103 (9th Cir. 2017). The Court
    19 may consider it on a motion to dismiss only when the allegations in the complaint
    20 or materials that are subject to judicial notice are sufficient to establish the
    21 defense. See Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013); United
    22 States ex rel. Integra Med Analytics LLC v. Providence Health & Services, CV 17-
    23 1694 PSG (SSX), 2019 WL 3282619, at *5 (C.D. Cal. July 16, 2019), motion to
    24 certify appeal granted, CV 17-1694 PSG (SSX), 2019 WL 6973547 (C.D. Cal. Oct.
    25 8, 2019).
    26         Defendants allege that a public disclosure had been made because it received
    27 subpoenas; however, the mere receipt of subpoenas does not necessarily disclose
    28
                                                  -8-
         RESPONSE TO MOTION TO DISMISS                             CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 9 of 11 Page ID #:876



    1    any report or investigation of fraud, let alone the same fraud as alleged by relators.
    2    Defendants do not disclose their response to the subpoenas. Further, Defendants
    3    repeatedly requested the government to keep the response to the subpoenas
    4    confidential from the public. (Dkt. No. 65-2, pp. 32, 34, 35, 37, 38, 40, 41, 43, 44,
    5    85, 86, 88, 89, 91, 94, 97, 100, 101). Defendants do not allege that relators
    6    participated or knew of the subpoenas or any alleged investigation that might have
    7    been performed by the FCC, or that relators are taking a free ride on a government
    8    investigation of which they were somehow aware. Defendants have provided no
    9    conclusive factual basis that an investigation of the claims made by relators had
    10 been part of any prior investigation, audit, or administrative proceeding.
    11         Neither the cover letter from the FCC nor the subpoenas identify a
    12 proceeding or an investigation matter. (Dkt. No. 65-2). Defendants have not
    13 alleged any actual findings or reports of fraud. Accordingly, Defendants have not
    14 alleged facts sufficient to subject to judicial notice that are sufficient to establish
    15 the affirmative defense of public disclosure.
    16      F. Plaintiffs allege sufficient facts of retaliation.
    17         Plaintiffs alleged that they engaged in protected activity when they reported
    18 to company leadership their concerns of fraud. (SAC ¶155). Plaintiffs’ allegation
    19 of complaints to superiors would have put TruConnect on notice that plaintiffs
    20 were engaged in efforts motivated by an objectively reasonable belief that
    21 TruConnect was possibly committing fraud against the government. See Lillie v.
    22 ManTech Int’l. Corp., No. 217CV02538CASSSX, 2017 WL 3498618, at *4 (C.D.
    23 Cal. Aug. 14, 2017).
    24         Relators suffered adverse employment action two days later, very close
    25 temporal proximity. (SAC ¶156). Proximity in time between the protected action
    26 and the allegedly retaliatory employment decision is one way a jury logically could
    27 infer that the plaintiffs were terminated in retaliation. See Dawson v. Entek Int’l,
    28
                                                  -9-
         RESPONSE TO MOTION TO DISMISS                              CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 10 of 11 Page ID #:877



     1   630 F.3d 928, 937 (9th Cir. 2011). In some cases, temporal proximity can by itself
     2   constitute sufficient circumstantial evidence of retaliation for purposes of both the
     3   prima facie case and the showing of pretext. See Bell v. Clackamas County, 341
     4   F.3d 858, 865–66 (9th Cir. 2003); Miller v. Fairchild Indus., Inc., 797 F.2d 727,
     5   731–32 (9th Cir. 1986).
     6      G. Plaintiffs allege sufficient facts of state law claims.
     7         Defendants rely on dismissal of the federal claims as a basis for the state law
     8   claims. For the same reasons that the federal claims should not be dismissed,
     9   relators assert that the state law claims should not be dismissed.
    10      H. Relators alternatively request to amend again.
    11         The motion to dismiss should be denied. In the event the Court determines
    12 that deficiencies remain in the Second Amended Complaint, relators request leave
    13 to amend again to correct any deficiencies. See Eminence Capital, LLC v. Aspeon,
    14 Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (per curium) (quoting Owens v. Kaiser
    15 Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). The Court, however,
    16 may deny leave to amend if plaintiff has repeatedly failed to cure deficiencies or if
    17 amendment would be futile. See Nat’l Council of La Raza v. Cegavske, 800 F.3d
    18 1032, 1041–42 (9th Cir. 2015). Relators have not been placed on prior notice of
    19 any previous deficiencies which have not been cured. This is the first motion to
    20 dismiss. Should the motion be granted in whole or in part, leave should be granted
    21 to amend to cure any deficiencies.
    22         WHEREFORE, Relators request the Court to deny the motion to dismiss, or
    23 alternatively, to allow an amendment.
    24
    25
    26
    27
    28
                                                 - 10 -
         RESPONSE TO MOTION TO DISMISS                            CASE NO.CV16-03767 PSG (FFMx)
Case 2:16-cv-03767-PSG-FFM Document 73 Filed 11/02/20 Page 11 of 11 Page ID #:878



     1                                     Respectfully submitted,
     2
     3                                     By:        /s_Brian P. Sanford
     4                                              Brian P. Sanford
                                                    Texas Bar No. 17630700
     5                                              bsanford@sanfordfirm.com
     6                                              David B. Norris
                                                    Texas Bar No. 24060934
     7                                              dnorris@sanfordfirm.com
     8
     9                                              THE SANFORD FIRM
    10                                              1910 Pacific Ave., Suite 15400
                                                    Dallas, TX 75201
    11                                              Telephone: (214) 717-6653
    12                                              Fax: (214) 919-0113

    13                                              Kelli D. Burritt, Esq.
    14                                              California Bar No. 192397
                                                    kelli@wmlawyers.com
    15                                              WINER, BURRITT & TILLIS LLP
    16                                              21700 Oxnard, Suite 2070
                                                    Woodland Hills, California 91367
    17                                              Telephone: (818) 697-6201
    18                                              Fax: (877) 641-0824

    19                                              Attorneys for Plaintiffs/Relators
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                           - 11 -
         RESPONSE TO MOTION TO DISMISS                         CASE NO.CV16-03767 PSG (FFMx)
